DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. 
With respect to the remarks on pages 4-5, Applicant argues that Abraham cannot disclose “a data acquisition unit operably connected to the sensor comprising a stored dry state conductance value”.  In Abraham, the data acquisition unit is not connected to the sensor in the dry state; no conductance value tracked in the dry state and no such dry state data is stored.
	The Examiner respectfully disagrees with Applicant’s argument because Abraham does teach the claimed limitation.  Specifically, the sensor 310 of Abraham is a capacitive sensor.  Capacitor are well-known to have the structure of two parallel conductors separated by an insulator.  In this particular case, the insulator is either air (dry state) or liquid (liquid bridging the gap between the conductors).  As stated in Abraham in [0074], “when the absorbent article is dry, the conductive elements 101 and 102 exhibit an open or high impedance condition” (Impedance is related to conductance by the following equation: 1/Z + jB = G with Z – impedance, B – susceptance, G- conductance.  Also Impedance is related to capacitance via Z= 1/jwC), one of ordinary skill in the art would be able to relate the dry value conductance with the high impedance/capacitance.  See FIGs. 15 and 16 prior to the presence of simulated urine/BM, the rate of change of capacitance is low.  When urine or BM is present, the rate of change of capacitance is higher ([0096-0097]) compared to no urine/BM.  Without recording the “dry state”, 

With respect to the remarks on pages 6-10, Applicant argues that Sherron does not disclose “a plurality of spaced apart flat conducting lines.”  Sherron discloses a grid of conductors in an open circuit that measures capacitance when an insult is introduced.  Furthermore, Sherron does not disclose “a non-binary gradient of conductance values … to form a continuous circuit in a dry state” as claimed.
The Examiner respectfully disagrees with Applicant’s argument because Sherron does teach the claimed limitation.  Specifically, Sherron teaches in paragraph [0021] that the conducting lines are “plurality of spaced-apart conductors disposed in a grid”.  Because they are in a layer within the diaper of FIG. 2, they can be considered as flat as required by the claim.  Furthermore, the conductors of Sherron are taught to measure the electrical property of the article ([0021]).  It is acknowledged that Sherron teaches when the conductors are connected due to the presence of liquid, an alarm would sound ([0026]).  The functionality of the processor and the conductors is considered to be binary in that sense to detect a wet/dry state.  However, the combination of Sherron into Abraham as proposed in the Office Action is not meant to include the processor of Sherron into Abraham.  Sherron is used to teach a structure of a sensor that is usable in Abraham to measure the electrical property of the diaper in the dry state and soiled state.  Thus, Abraham, as combined with Sherron, is considered to teach the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17-29 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Abraham et al. (US Publication 2012/0109087; hereinafter Abraham) in view of Sherron (US Publication 2010/0241094).

With regards to claim 17, Abraham teaches a liquid sensing system (abstract) comprising:
a sensor (310; FIG. 14); and
a data acquisition unit (FIG. 14) operably connected to the sensor comprising a stored dry state conductance value ([0074], when the conductance value is minutely tracked prior to the existence of liquid, the sensor would have a stored dry state value) and signal processing elements selected from the group consisting of a multiplexer (314; FIG. 14) receiving analog voltage signals from the sensing region of the array (310) and measuring the non-binary gradient of conductance values ([0093]), a read circuit for measuring the voltage signals, and an analog to digital converter for converting the voltage signals to numeric representation and combinations thereof ([0093-0094]).
However, Abraham is silent regarding the sensor comprised of a plurality of spaced apart flat conducting lines each having a non-binary gradient of conductance values and disposed on an inner surface of a moisture barrier layer to form a continuous circuit in a dry state, wherein a pair of the conducting lines define a planar array sensing region for measuring the non-binary gradient of conductance values in the sensing region upon a presence of a liquid contained by the moisture barrier layer and absent a layer between the substantially parallel, spaced-apart flat conducting lines.
(conductor pairs of [0053]; FIG. 2) each having a non-binary gradient of conductance values ([0021]) and disposed on (FIG.2) an inner surface of a moisture barrier layer ([0020]) to form a continuous circuit in a dry state ([0023]), wherein a pair of the conducting lines define a planar array sensing region ([0040]) for measuring the non-binary gradient of conductance values ([0021]) in the sensing region upon a presence of a liquid contained by the moisture barrier layer ([0040]) and absent a layer between the substantially parallel, spaced-apart flat conducting lines ([0040] suggests liquid are introduced between the grids, therefore, absent a layer between the conducting lines).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to replace one known type of capacitive sensor as taught by Abraham with another type of capacitive sensor as taught by Sherron (i.e. replace each sensor of 310 of Abraham with the sensor of Sherron) to further sense the type of soiling and the size of the soiled area ([0001], Sheron).
With regards to claim 18, Abraham, as modified by Sherron, teaches (citations to Sherron) wherein the conducting lines (42) are disposed only on a single side of the moisture barrier layer ([0020-0021]; Sheron).
With regards to claim 19, Abraham, as modified by Sherron, teaches (citations to Sherron) wherein the flat conducting lines (42) having a non-binary gradient of conductance values ([0069]) are uniform in shape ([0041]).
With regards to claim 20, Abraham, as modified by Sherron, teaches where in the pair of conducting lines (42; Sherron) define a sensing region having a storable data identifier unique to the planar array sensing region ([0092, 0098]; Abraham).
With regards to claim 21, Abraham, as modified by Sherron, teaches wherein the sensor is comprised of a plurality of sensing regions ([0092]; Abraham) each defined by a pair of ([0092, 0097-0098]; Abraham).
With regards to claim 22, Abraham, as modified by Sherron, teaches (citations to Sherron unless specified otherwise) wherein the sensor consists essentially of a set of elongated and flat, uniformly shaped conducting lines (42) disposed on a planar, fluid impermeable material ([0020] of Sherron and [0052] of Abraham).
With regards to claim 23, Abraham, as modified by Sherron, teaches wherein the data acquisition unit (300) is connected by wire (312) to the planar array sensing region (electrode pad, [0072]).
With regards to claim 24, Abraham, as modified by Sherron, teaches the liquid sensing system of claim 17.  However, Abraham, as currently modified by Sherron, is silent regarding wherein the data acquisition unit (300) wirelessly ([0074]) transfers the stored dry state non-binary gradient conductance values ([0069], values from plurality of humidity sensors when no liquid is present), and a wet state non-binary gradient of conductance value to the data storage unit (capacitance or resistance variation [0072] when liquid is present).
Sherron further teaches the data acquisition unit (20) wirelessly ([0058]) transfers the stored dry state non-binary gradient conductance values, and a wet state non-binary gradient of conductance value to the data storage unit ([0058]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to further combine the wireless transfer of data as taught by Sherron to the as combined liquid sensing system of claim 17 by Abraham and Sherron to provide information to parent or caregiver ([0058]; Sherron).
With regards to claim 25, Abraham, as modified by Sherron, teaches the liquid sensing system of claim 17, further comprising a network connection to a user device selected from a group consisting of a table, a smart phone ([0068]; Abraham), and a computer.
With regards to claim 26, Abraham, as modified by Sheron, teaches (citations to Abraham) the liquid sensing system further comprising a buffer (44) layer substantially planar with the planar array sensing region ([0052]).
With regards to claim 27, Seo teaches further comprising a fluid active material ([0093]) disposed in proximity to the array to alter electrical characteristics of the fluid contained by the moisture barrier layer (the presence of feces insult changes the electrical characteristic of the fluid).
With regards to claim 28, Abraham, as modified by Sheron, teaches (citations to Abraham) wherein the buffer layer (28) is disposed on an opposite side of the moisture barrier layer (30) such that the sensor array (310) is disposed there between ([0051]).
With regards to claim 29, Abraham, as modified by Sheron, teaches wherein the data storage unit comprises the stored value for the dry state non-binary conductance values, a summation of the plurality of stored dry state values, and a wet state non-binary gradient of conductance value, and combinations thereof (FIG. 17, see steps 352-374; Abraham).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        

/JENNIFER BAHLS/Primary Examiner, Art Unit 2853